Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Fluid Sterilizing Device using Panel with Through Holes, or something else similarly specific.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-2, 5-7, 9, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rectifier” in claims 1 and 11 is used by the claim to mean (possibly, examiner is not completely sure) “a panel that fluid flows through with holes,” (see, e.g., specification of the application at ¶ 10, similar to a baffle) while the accepted meaning is “an electrical device which converts AC to DC by allowing current to flow in only one direction.” A few instances of “rectifier” have been found in the prior art, but it is still unclear, since they are much older, what the term is ordinarily understood to encompass. The term is indefinite because the specification does not clearly redefine the term.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fries (6951617) and Wedekamp (20030010927). 
Regarding Claim 1, Fries teaches a fluid sterilizing (Col. 8, ll. 35-58) device comprising: 
an enclosure having a channel where fluid to be sterilized flows in a direction of an axis (Figure 1A, part 100); 
an inlet formed on a side of one end portion of the enclosure such that the fluid flows in the channel along the direction of the axis (part 102);
 an outlet formed on a side of another end portion of the enclosure so that the fluid flows out through the outlet (part 104); 
a light source configured to emit ultraviolet light toward the fluid (parts 106, 108 to hold it, and Col. 7, ll. 25-67); and 

Fries fails to explicitly teach wherein the light source is configured to emit ultraviolet light via ultraviolet light transmissive material toward the fluid.
Wedekamp teaches a UV light source with a transmissive material (lamp 14 and sleeve 14 in Figure 1) to transmit UV light into fluid to be treated (abstract).
Modification would have entailed using a protective sleeve around the lamp of Fries as well.
It would have been obvious to a person of ordinary skill in the art at the time of the filing to have since it would have allowed the lamp to have been protected against outside forces.

Regarding Claim 11, Fries teaches a fluid sterilizing (Col. 8, ll. 35-58) device comprising: 
an enclosure having a channel where fluid to be sterilized flows in a direction of an axis (Figure 1, part 100); 
an inlet formed on a side of one end portion of the enclosure such that the fluid flows in the channel along the direction of the axis (part 102); 
an outlet formed on a side of another end portion of the enclosure so that the fluid flows out through the outlet (part 104); 

a rectifier mounted inside the channel on the side of the one end portion of the enclosure so as to be perpendicular to the axis, the rectifier having a plurality of cylindrical through holes, wherein a ratio (t/d) of a panel thickness t of the rectifier relative to a diameter d of each through hole becomes larger as it goes farther away from a center of the rectifier (Figure 2 and Col. 4, ll. 50-55, outlining the diameters of each set of holes).
Fries fails to explicitly teach wherein the light source is configured to emit ultraviolet light via ultraviolet light transmissive material toward the fluid.
Wedekamp teaches a UV light source with a transmissive material (lamp 14 and sleeve 14 in Figure 1) to transmit UV light into fluid to be treated (abstract).
Modification would have entailed using a protective sleeve around the lamp of Fries as well.
It would have been obvious to a person of ordinary skill in the art at the time of the filing to have since it would have allowed the lamp to have been protected against outside forces.
Regarding Claim 2, the references above teach the fluid sterilizing device according to claim 1, Fries further teaching wherein the panel thickness t of the rectifier is uniform, and a diameter d.sub.in of each through hole formed in the inner circumferential region is larger than a diameter d.sub.out of each through hole formed in the outer circumferential region (Figure 1A and 1B both indicate that the panel thickness is uniform, and diameters of e.g., 208, 4th plurality of holes, is the same in the embodiment shown). 
Regarding Claim 6, the references above teach the fluid sterilizing device according to claim 1, they fail to teach explicitly wherein the ratio (t/d) of the panel thickness t of the rectifier relative to a diameter d of each through hole is less than 0.65. However, Fries at Col. 4, ll. 30-59 states that all of the diameters, location, number, and shapes of the holes can be optimized as necessary to achieve the desired fluid flow output. Additionally, it has been held that where the In re Aller, 105 USPQ 233. For the foregoing, lacking any criticality, it would have been obvious to a person of ordinary skill in the art at the effective filing date to have chosen a ratio less than .65.
Regarding Claim 7, the references above teach the fluid sterilizing device according to claim 1, wherein the inlet and the channel each have a cylindrical shape (Figure 1A, 1B of Fries), and a ratio (D.sub.in/D) of a diameter D.sub.in of the inlet relative to a diameter D of the channel is equal to 0.46 or greater and less than 1 (embodiment of Figure 6). 
Modification would have entailed either using the embodiment of Figure 6 of Fries (Col. 10, ll. 49-55) or changing the diameter of the inlet to obtain similar proportions. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. For the foregoing, lacking any criticality, it would have been obvious to a person of ordinary skill in the art at the effective filing date to have attained this ratio. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to the claims above, and further in view of Lewis (6149343). 
Regarding Claim 5, the references above teach the fluid sterilizing device according to claim 1, wherein the inlet has a cylindrical shape that is coaxial with the channel (Fries, Figure 6, embodiment), but they fail to teach and the inner circumferential region of the rectifier has a round shape whose diameter is equal to a diameter D.sub.in of the inlet. 
Lewis teaches a baffle plate with an inner circumferential region (Figure 1, as labeled), whose diameter is equal to that of the inlet (Part 11a).
Modification would have entailed adding the same inlet size of Lewis to that taught by Fries and Wedekamp. It would have been obvious to a person of ordinary skill in the art at the . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to the claims above, and further in view of Tribelsky (20070272877). 
Regarding Claim 9, the references above teach the fluid sterilizing device according to claim 1 but fail to teach wherein the light source emits ultraviolet light in a direction parallel to a direction in which the fluid flows. 
Tribelsky teaches a UV sterilization device for liquids wherein the light source emits ultraviolet light in a direction parallel to a direction in which the fluid flows (Figure 1, part 8 “light in”).
Modification would have entailed using the embodiment similar to Figure 6 of Fries and having the lamp external to the liquid, and setting up that lamp similar to Tribelsky where it is at an end face so emitting light in a parallel direction to the fluid flow. 
It would have been obvious to a person of ordinary skill in the art at the time of the filing to have made this modification since Tribelsky states that his use of an end light allows for reduced maintenance costs and a cost effective solution to treating water (¶10-12). Putting the light source external to the treatment would have allowed for easy switching.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881